DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amended claims 21 thru 40 have been entered into the record.  Claims 1 thru 20 have been cancelled.
Response to Amendment
The amendment to claim 34 overcomes the 35 U.S.C. 112(b) rejection from the previous office action (1/8/2021).  The 35 U.S.C. 112(b) rejection is withdrawn.
The claim amendments overcome the double patenting rejections from the previous office action (1/8/2021).  The double patenting rejections are withdrawn.
Response to Arguments
Applicant's arguments filed 3/31/2021 have been fully considered but they are not persuasive. Regarding the applicant’s argument (pages 8 and 9), this argument is directed to the amended portions of the independent claims and the recitations in Schofield et al directed to the previous claim limitations.  Because of the amendments, the examiner has cited new sections of Schofield et al to teach the amended claim limitation.  The examiner points to P[0080] of Schofield et al to teach the claimed maneuver to be performed and before performing the maneuver in the amendments.   Schofield et al teach anticipated path movements of a vehicle to provide enhanced imaging to the driver P[0080].  The anticipated movements equate to the claimed maneuver to be performed and before performing the maneuver.  Based on the above .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 thru 24, 28 thru 31 and 35 thru 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schofield et al Patent Application Publication Number 2010/0118146 A1 in view of Donath et al Patent Number 7,072,764 B2.
Regarding claims 21, 28 and 35 Schofield et al teach the claimed method, a method of controlling vehicle lights (abstract), the claimed vehicle, vehicle 10 (Figure 1), and the claimed non-transitory computer readable medium, “automatically controlling vehicle exterior lights including an image sensor and a controller” (abstract), comprising:
the claimed sensor, image capture devices 14, 16 (Figures 1 and 5);
the claimed processor, image processor 18 (Figures 1 and 5); and 

the claimed causing a sensor in a vehicle to sense information about an environment in a first field of view, “Vision system 12 includes at least two side image capture devices 14 positioned, respectively, on opposite sides of vehicle 10 and a center image capture device 16 positioned on the lateral centerline of the vehicle.  All of the image capture devices are directed generally rearwardly of the vehicle.  Rearview vision system 12 additionally includes an image processor 18 for receiving data signals from image capture devices 14, 16 and synthesizing, from the data signals, a composite image 42 which is displayed on a display 20.” P[0045], and “Each of side image capture devices 14 has a field of view 22 and is aimed rearwardly with respect to the vehicle about an axis 24 which is at an angle, with respect to the vehicle, that is half of the horizontal field of view of the image capture device.  In this manner, each of the image capture devices 14 covers an area bounded by the side of the vehicle and extending outwardly at an angle defined by the horizontal field of view of the respective side image capture device.” P[0047];
the claimed determining a second field of view based on a maneuver to be performed by the vehicle, “In order to further enhance the driver's understanding of what is occurring in the area surrounding the vehicle, a rearview vision system 12' includes a display 20' having image enhancements (FIG. 6).  In the illustrative embodiment, such image enhancements include graphic overlays 70a, 70b which are hash marks intended to illustrate to the driver the anticipated path of movement of vehicle 10.  In the illustrated embodiment, the anticipated vehicle motion is a function of the vehicle 
the claimed modifying the sensor’s field of view from the first to the second field of view comprises modifying a position or orientation of the sensor, “the image capture device may pivot to a different panoramic view which is not blocked by the trailer” P[0103], the pivoting of a camera could be applied to any of the cameras in the system to give an improved view of the surroundings to the driver;
the claimed causing the sensor to sense information in the second field of view before performing the maneuver, “In order to further enhance the driver's understanding of what is occurring in the area surrounding the vehicle, a rearview vision system 12' includes a display 20' having image enhancements (FIG. 6).  In the illustrative embodiment, such image enhancements include graphic overlays 70a, 70b which are hash marks intended to illustrate to the driver the anticipated path of movement of vehicle 10.  In the illustrated embodiment, the anticipated vehicle motion is a function of the vehicle direction of travel as well as the rate of turn of the vehicle.” P[0080].
Schofield et al do not teach the claimed vehicle is an autonomous vehicle.  Autonomous vehicles are common and well-known in the art and may be used as the vehicle in Schofield et al, additionally any movement of the vehicle would cause the view from the image capture devices 14, 16 of Schofield et al to change.  Donath et al teach that the vehicle may be automatically steered (column 15 lines 26 thru 33) (claimed autonomous vehicle), and “As vehicle 12 moves, the field of view of each subsystem 14 changes” (column 7 lines 62 and 63).  The combination would be implemented by providing the additional information of Donath et al to the system of 
Regarding claims 22, 29 and 36 Schofield et al teach the claimed sensor is on a movable mount and modifying one of the position or orientation of the sensor, “rearward-mounted image capture device 16 may be motorized to move vertically upwardly and downwardly between a first position when the vehicle is moving in a forward direction and a second position when the vehicle is in reverse gear.” P[0103], and “the image capture device may pivot to a different panoramic view” P[0103].
Regarding claims 23, 30 and 37 Schofield et al do not explicitly teach the claimed modifying the position of the vehicle, but the movement of a position of a vehicle is common and well known in the operation of vehicles.  Donath et al teach the vehicle moving changes the field of view (column 7 lines 62 and 63).   It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the automatic vehicle imaging system of Schofield et al with the imaging updated database for vehicle movement of Donath in order to provide the map scale needed for a real time driver assist system correspond to what is in the real world (Donath et al column 2 lines 37 thru 41).
Regarding claims 24, 31 and 38 Schofield et al teach the claimed limitations of claims 21, 28 and 35 (see above), further comprising:
the claimed determining a desired field of view that improves the sensor information for the maneuver, “In order to further enhance the driver's understanding of what is occurring in the area surrounding the vehicle, a rearview vision system 12' includes a display 20' having image enhancements (FIG. 6).  In the illustrative embodiment, such image enhancements include graphic overlays 70a, 70b which are hash marks intended to illustrate to the driver the anticipated path of movement of vehicle 10.  In the illustrated embodiment, the anticipated vehicle motion is a function of the vehicle direction of travel as well as the rate of turn of the vehicle.” P[0080], the enhanced images in anticipation of path movement equate to the claimed desired field of view with improved information for the maneuver; and
the claimed determining the second field of view based on the desired field of view, the enhanced imaging is both the claimed desired field of view and the claimed second field of view P[0080], the enhanced imaging is provided by first anticipating the vehicle movement and then actually displaying the imaging to the driver.  In the independent claims, the second field of view is based on the upcoming maneuver which is the anticipated movement of Schofield et al.  In these dependent claims, the second field of view is based on the desired field of view (which is determined based on improved sensor information).  The enhanced imaging of Schofield et al is to improve the camera images supplied to the driver in anticipation of movement, so the images are both the claimed improvement to the sensor information, and the claimed based on a maneuver to be performed.
Allowable Subject Matter
Claims 25 thru 27, 32 thru 34, 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, or if the claim limitations were moved into the independent claim(s) including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the reasons for allowance from the grand-parent application 13/423143 (office action of 5/9/2017 and Patent Board Decision of 4/27/2017 pages 3 and 4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DALE W HILGENDORF/Primary Examiner, Art Unit 3662